EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Raymund Eich (Reg. 42,580) on 9/1/2021.

The application has been amended as follows: 

IN THE CLAIMS:

1.   (Currently Amended) A mattress, comprising:
a polyurethane layer;
at least one intermediate layer comprising one and only one channel, wherein the channel comprises a ceiling, and the intermediate layer is continuous above the ceiling of the channel, wherein a bottom-most intermediate layer is disposed directly above the polyurethane layer; and
a comfort layer disposed directly above an uppermost intermediate layer wherein (i) the ceiling of the channel in the center of the channel is higher than both the ceiling at an end nearest a head of the mattress and the ceiling at an end nearest a foot of the mattress, and (ii) the channel comprises a floor opposite the ceiling and the floor of the channel in the center of the channel is higher than both the floor at the end nearest the head of the mattress and the floor at the end nearest the foot of the mattress.

(Currently Amended) The mattress of claim 1, wherein the one and only channel extends laterally from a first side to an opposite side and has a plurality of support elements disposed in the channel.

 (Currently Amended)  The mattress of claim 4, wherein each of the support elements 

6-7.      (Canceled).

9.         (Currently Amended) A mattress assembly, comprising:
a mattress, comprising:
a polyurethane layer;
at least one intermediate layer comprising one and only one channel, wherein the channel comprises a ceiling, and the intermediate layer is continuous above the ceiling of the channel, wherein a bottom-most intermediate layer is disposed directly above the polyurethane layer;
a comfort layer disposed directly above an uppermost intermediate layer; and
a mattress foundation disposed under the mattress;
wherein (i) the ceiling of the channel in the center of the channel is higher than both the ceiling at an end nearest a head of the mattress and the ceiling at an end nearest a foot of the mattress, and (ii) the channel comprises a floor opposite the ceiling and the floor of the channel in the center of the channel is higher than both the floor at the end nearest the head of the mattress and the floor at the end nearest the foot of the mattress.

12.       (Currently Amended) The mattress assembly of claim 9, wherein the one and only channel 

14-15. (Canceled).          

17.       (Currently Amended) A mattress, comprising:
a polyurethane layer;
at least one intermediate layer comprising one and only one channel, wherein the channel comprises a ceiling, and the intermediate layer is continuous above the ceiling of the channel, wherein a bottom-most intermediate layer is disposed directly above the polyurethane layer, and at least one intermediate layer comprises at least one channel extending laterally from a first side to an opposite side and a plurality of support elements disposed in the channel; and
;
wherein (i) the ceiling of the channel in the center of the channel is higher than both the ceiling at an end nearest a head of the mattress and the ceiling at an end nearest a foot of the mattress, and (ii) the channel comprises a floor opposite the ceiling and the floor of the channel in the center of the channel is higher than both the floor at the end nearest the head of the mattress and the floor at the end nearest the foot of the mattress.

19-20. (Canceled).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth including that of independent claims 1, 9, and 17.
Regarding independent claims 1, 9, and 17, the closest prior art of record, U.S. Patent Application Publication 2015/0305515 to Arendoski teaches a mattress including a plurality of layers including a channel section filled with a plurality of support elements.  However, the combination of structure present in each independent claim as amended via amendment on 7/23/2021 AND the Examiner’s Amendment above, was not found in the prior art of record. In particular, the limitation requiring “one and only one channel” and” wherein (i) the ceiling of the channel in the center of the channel is higher than both the ceiling at an end nearest a head of the mattress and the ceiling at an end nearest a foot of the mattress, and (ii) the channel comprises a floor opposite the ceiling and the floor of the channel in the center of the channel is higher than both the floor at the end nearest the head of the mattress and the floor at the end nearest the foot of the mattress,” in further combination with the other structure present in each independent claim, was not found in the prior art of record. Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of any independent claim may be reasonably maintained.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420.  The examiner can normally be reached on MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/2/2021